Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	On 21 May 2022 an IDS was filed and has been considered.
	United States Patent Application Publication No.: US 2019/0251349 A1 (Duerksen) teaches a method of deriving authentication configured though a set of characteristics of marked objects. United States Patent Number: 9,082,235 (Lau et al.) authorizes access to a device with facial recognition as part of authentication. However the present claimed invention distinguishes from the prior art in presenting a means of carrying out the authentication based on a set of rules and the characteristics of the network connection in use/available which has not been found to be antedated or rendered obvious by the prior art of record.
	Claims 1-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN A KAPLAN/Examiner, Art Unit 2434